Citation Nr: 0827816	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-23 224	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than March 17, 2003, 
for the award of a 50 percent evaluation for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The veteran had active military service from March 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Portland, Oregon has processed 
the case since that time.

In March 2003, the veteran's representative raised the issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
This matter is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  A May 1999 rating decision implemented a grant of service 
connection for PTSD, with an initial assigned evaluation of 
10 percent.

2.  The veteran disagreed with the evaluation assigned by the 
May 1999 rating action; following a July 2000 rating decision 
increasing the assigned evaluation to 30 percent, he was 
issued a statement of the case in August 2000.

3.  Following the issuance of the August 2000 statement of 
the case, no further communication was received from the 
veteran or any representative until September 24, 2001.

4.  A VA treatment note of September 18, 2001, reflects 
treatment of the veteran for his PTSD; this entry constitutes 
an informal claim for an increased rating for PTSD. 

5.  No other claim, formal or informal, was filed between 
July 2000 and September 18, 2001.

6.   A June 2002 rating decision denied an increased rating 
for PTSD; the decision did not become final.

7.  In a September 2003 rating decision, a 50 percent 
evaluation was assigned for PTSD, effective March 17, 2003.

8.  The findings contained in the September 18, 2001, 
treatment note, when viewed in conjunction with 
contemporaneous medical evidence, shows that the veteran's 
PTSD met the criteria for a 50 percent evaluation as of that 
date.

9.  It is not factually ascertainable that the veteran's PTSD 
increased in severity between September 2000 and September 
18, 2001.



CONCLUSION OF LAW

The criteria for an effective date of September 18, 2001, for 
the grant of a 50 percent evaluation for PTSD have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5110, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(b), 3.159, 3.400, 4.130, Diagnostic 
Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the rating decision from 
which this appeal originates, VA provided the veteran with 
the notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with his claim for an 
increased rating in March 2002 and July 2003 correspondences.  
Neither communication addressed the information and evidence 
necessary to substantiate the effective date to be assigned 
in the event his claim was successful.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
nevertheless points out that once that claim was 
substantiated through the grant of an increased rating in 
September 2003 and he was assigned an effective date for that 
grant, VA had no further notice obligations under 38 U.S.C.A. 
§ 5103(a) with respect to the veteran's disagreement with the 
effective date assigned.  The record reflects that the 
veteran did receive the notice to which he is entitled under 
38 U.S.C.A. §§ 5103A and 7105.  See Dingess/Hartman, 19 Vet. 
App. at 490-91; 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159(b)(3)).

In any event, in several communications submitted in 
connection with his claim, the veteran has demonstrated 
actual notice of the information and evidence necessary to 
substantiate the claim.  In a February 2006 statement, for 
example, he referenced a specific medical document, and 
argued that the findings contained therein supported the 
presence of worsened symptoms (i.e. he showed he was aware 
that the date entitlement arose is a consideration).  In a 
January 2004 document he presented argument concerning the 
actual date of his claim (demonstrating that he was aware 
that such was also a consideration in his case).  Given that 
the veteran has shown he is well aware of what information 
and evidence would support his claim, the Board finds that 
any presumption of prejudice flowing from any notice 
deficiency in this case has been rebutted.  Compare Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

Service connection for PTSD was granted by a Board decision 
dated in April 1999.  

In May 1999, the RO implemented the Board's April 1999 
decision, assigning an initial 10 percent evaluation for PTSD 
effective October 16, 1996.  The veteran disagreed with the 
assigned initial evaluation.  

In July 2000, the RO increased the assigned evaluation to 30 
percent, effective November 24, 1999, and issued the veteran 
a statement of the case in August 2000 (in response to his 
earlier notice of disagreement).  No further communication 
was thereafter received from the veteran or any 
representative until September 2001.

On September 24, 2001, the veteran, through his 
representative, submitted medical evidence for the purpose of 
establishing an increased rating for PTSD.  That evidence 
consisted of a September 18, 2001, VA treatment note.  The 
note indicates that the veteran presented as casually 
dressed, with a euthymic mood and a congruent affect.  He 
explained that he worked as a bus driver.  He suggested he 
was not experiencing problems with insomnia.  The clinician 
noted that the veteran had reported deteriorating memory 
function.  The veteran was diagnosed as having PTSD by 
history; alcohol abuse in full sustained remission; and 
memory problems (untested).

VA treatment records for January 2002 to May 2002 show that 
the veteran presented in February 2002 neatly dressed and 
nicely groomed.  His mood was euthymic but he had a blunted 
affect.  He reported experiencing less psychiatric symptoms 
since using medication regularly.  He reported experiencing 
memory problems.  Treatment reports for May 2002 show that he 
continued to present as neatly dressed and nicely groomed.  
His mood was subdued and his affect was congruent.  He noted 
that he had some work friends.  He reported memory problems 
as well as occasional disorientation when driving.

In response to the September 24, 2001 communication, the 
veteran was afforded a VA examination in May 2002.  He 
reported that he worked as a bus driver and had recently 
reunited with his spouse.  His current complaints included 
increased problems with concentration and memory, nightmares, 
and flashbacks with brief episodes of dissociation.  He also 
reported daily intrusive recollections, chronic sleep 
disturbance, low motivation, and anger control problems.  The 
latter problems were manifested by hostile interactions with 
customers up to twice each month and with his brother once a 
month.  The veteran explained that his overall work 
performance was satisfactory.  He indicated that he was not 
as depressed as at the last examination.  The veteran 
reported that he had 2 friends and enjoyed recreational 
events.  

Mental status examination revealed that he was casually 
dressed with adequate grooming.  He was oriented, and 
evidenced no speech abnormalities.  No hallucinations or 
delusions were evident.  His mood was dysphoric and his 
affect restricted.  He denied suicidal or homicidal ideation, 
or psychotic symptoms.  He evidenced memory and concentration 
problems on cognitive testing, as well as psychomotor 
retardation.  The examiner concluded that the veteran had 
moderate symptoms of PTSD and significant concentration 
deficits.  The examiner noted that the veteran had a history 
of conduct and judgment abnormalities, given the anger 
control problems.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 60.

A June 2002 rating decision denied entitlement to an 
increased rating for PTSD.

In March 2003 the veteran, through his representative, 
submitted a November 2002 treatment note along with a request 
for an increased rating.  Additional treatment notes for 
August 2002 to July 2003 were thereafter added to the file.  
August and October 2002 notes document reports of confusion, 
irritation and anxiety.  A November 2002 treatment note 
reveals that the veteran underwent psychological testing for 
reported cognitive problems affecting his job performance.  
Mental status examination showed a euthymic mood and 
restricted affect.  At times, the veteran showed anxiety and 
depression.  Psychological testing revealed severe cognitive 
impairment, most significantly in immediate memory and 
cognitive processing speed.  The examiner assigned a GAF 
score of 65, and concluded that the testing appeared to 
represent a decrease in cognitive functioning in recent 
history.  He was referred to the dementia clinic.

In February 2003, he presented with complaints of jamais vu 
(namely, that his longtime bus routes seemed new to him); he 
was noted to have significantly slowed speech and reported 
depressive symptoms.  He indicated that he had recently lost 
interest in leisure activities.  Mental status examination 
revealed slow speech and memory problems, as well as a 
depressed mood and blunt affect.  The veteran was diagnosed 
as having PTSD with dementia syndrome of depression, and was 
assigned a GAF score of 55.  The examiner described the 
cognitive deficits as mild, but nevertheless believed the 
deficits severe enough to warrant taking action to curtail 
the veteran's ability to drive a bus.

The veteran attended a VA examination in August 2003.  His 
complaints included nightmares, flashbacks, daily intrusive 
recollections, and weekly anger outbursts at passengers.  He 
also reported panic attacks several times each week, 
decreased concentration, hypervigilance, and an exaggerated 
startle response.  He complained of increased depression, 
episodic suicidal ideation, lost interest in pleasurable 
activities, the loss of interest in socializing, and low 
motivation.  Mental status examination showed impaired memory 
and concentration functions.  The examiner concluded that the 
veteran's symptoms had increased in severity since the last 
examination, and that the PTSD was now characterizable as 
severe.  The examiner assigned a GAF score of 50.

In September 2003, the RO increased the evaluation assigned 
the PTSD to 50 percent, effective March 17, 2003 (the date 
the RO believed the veteran filed his most recent claim for 
an increased rating).


Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  The effective date for an increased rating for 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
occurred if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought. 38 C.F.R. 
§ 3.155(a).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, the date of VA outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when the report 
of such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
evaluation for PTSD is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

As stated previously, in June 2002 the RO continued the 30 
percent evaluation for the veteran's PTSD.  Ordinarily, the 
absence of an appeal would render the June 2002 action final 
pursuant to 38 U.S.C.A. § 7105 (West 2002).  In this case, 
however, the Board finds that the November 2002 VA treatment 
note (submitted in March 2003, which was prepared and 
submitted prior to expiration of the one year period from the 
date of notification of the June 2002 rating decision, 
constituted new and material evidence with respect to the 
increased rating claim denied in that rating decision; the 
June 2002 rating decision therefore did not become final.  
See Muehl v. West, 13 Vet. App. 159 (1999).  Specifically, 
the November 2002 entry documented the results of severe 
cognitive impairment, confirmed through psychological 
testing, severe enough to warrant referral to the dementia 
clinic.  When the testing results are considered in 
conjunction with the May 2002 examination, the Board 
concludes that the findings in November 2002 related to an 
unestablished fact necessary to substantiate the claim.

With respect to the date of claim, given that finality did 
not attach to the June 2002 action, the Board points out that 
the veteran did not pursue an appeal following the July 2000 
rating decision and issuance of the statement of the case the 
next month.  The next communication from him or any 
representative concerning an increased rating for PTSD was 
received on September 24, 2001.  The Board notes, however, 
that the September 18, 2001, VA treatment record reflected 
certain mental status findings on examination.  The Board 
finds that the September 2001 VA treatment note constituted 
an informal claim under 38 C.F.R. § 3.157.  Accordingly, the 
date of claim in this case is September 18, 2001.

This case turns on whether the record demonstrates that a 50 
percent evaluation is warranted prior to March 2003.  The 
medical evidence concerning the severity of the veteran's 
PTSD prior to March 2003 consists of the VA treatment records 
for September 2001 through 2003, the May 2002 VA examination 
report, and the November 2002 psychological assessment.  The 
examination report and psychological assessment in particular 
demonstrate the presence of severe cognitive impairment, as 
well as symptoms of anxiety, depression, and lack of 
motivation.  The findings on examination are consistent with 
the symptoms reflective of a 50 percent rating, such as 
impairment of memory, impaired abstract thinking, and 
disturbances of motivation and mood.

The Board notes that there is no evidence of any type 
regarding the veteran's PTSD for the year prior to the date 
of the September 2001 claim, and that therefore it is not 
factually ascertainable that entitlement to an increased 
rating arose at any point prior to the date of that claim.  
The veteran does not contend that he is entitled to an 
effective date even earlier than September 2001.

In all, after review of the evidence of record, and after 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran is entitled to an effective date of 
September 18, 2001, for the award of a 50 percent evaluation 
for his service-connected PTSD. 







	(CONTINUED ON NEXT PAGE)



ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, an effective date of September 
18, 2001, for the award of a 50 percent evaluation for PTSD 
is granted. 



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


